DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
8/19/2022. In Applicant’s amendment, claims 1-4, 6, 10-12, and 23 were amended.
Claims 1-6, 10-17, and 23-28 are currently pending and have been rejected as follows. 
Response to Amendments
Claim objections have been withdrawn. Rejections under 35 USC 102 are withdrawn. Rejections under 35 USC 101 are maintained. Examiner acknowledges Applicant’s remarks with respect to the 112(f) claim interpretation. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant asserts on p. 11 that the Office Action fails to explain why the claims recite a judicial exception. Examiner respectfully disagrees and submits the explanation is found on p. 6-7 of the Office Action. 
Applicant asserts on p. 11 that the Office Action does not identify "certain methods of organizing human activity" by referring to what is recited in the claim nor does the Office Action provide an explanation as to why claim 1 allegedly recites "certain methods of organizing human activity." Examiner respectfully submits this is a typographical error and the claims are only directed to the abstract grouping of mathematical concepts. 
Applicant asserts on p. 12 that the claims do not recite a mathematical formula or equation because the claims do not set forth a mathematical formula or equation, suggesting that the claims are merely based on a mathematical concept. Examiner respectfully disagrees. For example, claim 1 recites, inter alia, an apparatus to identify characteristics corresponding to purchase data, to select one of the characteristics and obtain first purchase data corresponding to a first consumer identifier based on the selected one of the characteristics, to calculate a likelihood value of a first level of the selected one of the characteristics based on the first purchase data, and to reduce discretionary input of an analyst by calculating an importance metric based on a ratio of (a) the likelihood value of the first level and (b) a maximum likelihood value corresponding to the first level of the selected one of the characteristics (emphasis added). Applicant’s specification at paragraph 14 provides four equations for calculating a likelihood value. Further, paragraph 21 of Applicant’s specification explains that importance metrics are determine using a BLF (equations 1-3 of paragraph 14) or MLF (equation 4 of paragraph 14). Given the broadest reasonable interpretation in light of the specification, the claim is considered as falling within the mathematical concepts grouping. 
Applicant asserts on p. 13-14 that the Office Action fails to consider additional elements in the claims. Examiner respectfully disagrees and submits the excerpt show on p. 14 of Applicant’s Remarks is the step 2B analysis. The Step 2A, prong 2 analysis on p. 7 of the Office Action is reproduced below for convenience:

    PNG
    media_image1.png
    403
    527
    media_image1.png
    Greyscale
Examiner notes the only additional element recited in the previous claims is identified above as the at least one processor.
Applicant asserts on p. 14-15 that the claims integrate the judicial exception into a practical application by improving the technical field of market research and providing an improvement in how computers determine product characteristics corresponding to purchase behavior to generate insights on how to increase sales of products and/or services. Examiner respectfully disagrees. Market research is not a technical field, it is a business practice. Moreover, the claimed improvement in computational efficiency as described in paragraphs 12, 35, and 81 of Applicant’s specification set forth an improvement but in a conclusory manner. The emphasis added to the excerpts of paragraphs 28 and 33 of Applicant’s specification describe improvements to the abstract idea itself rather than an improvement in the functioning of a computer or to another technology or technical field.
Applicant asserts on p. 15-16 that the claims are directed to a practical solution that provides a technological improvement over prior traditional techniques of computationally intensive regression and reduces human discretion when analyzing characteristics of a product. Examiner respectfully disagrees. The claims do not provide any technical detail as to how the apparatus technically accomplishes a technical improvement. Instead, the amended claims provide result-based functional language without any particular means for achieving any purported technological improvement. The amended claim language does not add any additional elements nor does it employ the previously recited additional elements in such a manner other than what has been deemed generic.
Applicant asserts on p. 16 that the claims provide no risk of pre-empting the use of any judicial exception. Examiner notes, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility (MPEP 2106.04.I).
Applicant's prior art arguments with respect to the Zenor reference have been fully considered but they are moot in light of the newly cited portions of the Gerard reference mapped below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-17, and 23-28 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and non-transitory computer readable medium). Claims 1-6, 10-17, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-6, 10-11, and 23-28 are directed toward the statutory category of a machine (reciting a “system”). Claims 12-17 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 12 and 23 are directed to an abstract idea by reciting … to identify characteristics corresponding to purchase data; … to: select one of the characteristics; and obtain first purchase data corresponding to a first consumer identifier based on the selected one of the characteristics; … to calculate a likelihood value of a first level of the selected one of the characteristics based on the first purchase data; and … to reduce discretionary input of an analyst by calculating an importance metric based on a ratio of (a) the likelihood value of the first level and (b) a maximum likelihood value corresponding to the first level of the selected one of the characteristics. The claims are considered abstract because these steps recite mathematical concepts like mathematical formulas or equations. The claims identify and select characteristics corresponding to purchase data to calculate a likelihood value and an importance metric that is based on a ratio of the likelihood value and a maximum likelihood value corresponding to a first level of the selected characteristics which is a mathematical formula or equation.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as at least one processor; characteristics identifier circuitry; characteristic selector circuitry; likelihood calculator circuitry; importance metric calculator circuitry) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-6, 10-11, 13-17, and 24-28 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Performing repetitive calculations,” Flook, and “storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to “identify” and “select” characteristics corresponding to purchase data and “obtain” purchase data to “calculate” a likelihood value and importance metric based on a ratio of the likelihood value and a maximum likelihood value corresponding to a first level of the selected characteristic (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-6, 10-17, and 23-28 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
		
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-17, and 23-28 are rejected under 35 USC 103 as being unpatentable over the teachings of
Zenor et al, US Publication No. 20170161757 A1, hereinafter Zenor, in view of
Gerard et al, US Publication No. 20160260153  A1, hereinafter Gerard. As per,

	
Claims 1, 12, 23
Zenor teaches
An apparatus to generate characteristic metrics, the apparatus comprising: /
A non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to, at least: /
An apparatus to generate characteristic metrics, the apparatus comprising: (Zenor [0027])
characteristics identifier circuitry to identify characteristics corresponding to purchase data; (Zenor fig. 5; [0014] “product analysis engine 100 includes a sales data retriever 110, a characteristics analyzer 112 … the example product analysis engine 100 estimates market level characteristic utilities. In particular, the example product analysis engine 100 invokes the example sales data retriever 110 to identify a product type of interest that includes representative sales data found in the example UPC sales data store 102 … a product sub-type/sub-category of breakfast bar may have associated aggregate UPC sales data for any number of respective characteristics, such as different brands, different sizes, different flavors, etc.”)
characteristic selector circuitry to select one of the characteristics; and (Zenor [0015] “In this example, brand “B” is arbitrarily chosen as a reference or baseline level for the brand characteristic”)
[…];
likelihood calculator circuitry to calculate a likelihood value of a first level of the selected one of the characteristics based on the first purchase data; and (Zenor [0016] “For each product of interest, the example choice probability engine 116 determines a predicted choice probability based on aggregated product sales data in a manner consistent with example Equation 1;” [0017] “In the illustrated example of Equation 1, P.sub.u reflects the predicted choice probability of product u, β.sub.C reflects the utility of characteristic C”)
importance metric calculator circuitry to reduce discretionary input of an analyst by calculating an importance metric based on a ratio of (a) the likelihood value of the first level and (b) a maximum likelihood value corresponding to the first level of the selected one of the characteristics. (Zenor  [0017] “Additionally, the example log likelihood engine 118 determines estimated market level utilities for each characteristic of interest ((β).sub.C) by first applying a multinomial log likelihood function LL1 in a manner consistent with Equation 2, and then applying a maximization technique”)
Zenor does not explicitly teach, Gerard however in the analogous art of consumer data analysis teaches
obtain first purchase data corresponding to a first consumer identifier based on the selected one of the characteristics; (Gerard [0030] “The transaction database 208 may include a plurality of transaction data entries 210. Each transaction data entry 210 may include data related to a payment transaction involving one of a plurality of consumers 104 including at least a consumer identifier associated with the involved consumer 104, a transaction time and/or date, and a product identifier; [0033] “For example, if a data request is for the probability that a specific consumer 104 will purchase a specific second product, then the processing unit 204 may identify the transaction data entries 210 that include a consumer identifier included in a transaction data entry 210 in the first set that also include the second product identifier”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Zenor’s purchase behavior analysis to include a obtaining first purchase data associated with a consumer identifier and based on a selected characteristic in view of Gerard in an effort to identify consumers for recommendation of a product to content providers  (see Gerard ¶ [0052]-[0056] & MPEP 2143G).
Claims 2, 13, 24 
Zenor teaches
wherein the characteristic identifier circuitry is to determine if the characteristic is a binomial characteristic.  (Zenor [0015] “assume that the product sub-type of breakfast bar has three products, in which product “1” is associated with brand “A” and has a strawberry flavor, product “2” is associated with brand “A” and has a chocolate flavor, and product “3” is associated with brand “B” and has a strawberry flavor. In this example, there are two characteristics per product, one for brand and one for flavor” noting the two flavors)
Claims 3, 14, 25
Zenor teaches
wherein the likelihood value is a first likelihood value, and the likelihood calculator circuitry is to calculate a second likelihood value of a second level of the selected one of the characteristics.  (Zenor [0022] “An additional (second) log likelihood function (LL2) follows a multinomial form similar to example Equation 2, which is shown below as example Equation 4. In some examples, the second log likelihood function (LL2) is referred to herein as a household level log likelihood function”)
Claims 4, 15, 26
Zenor teaches
wherein the characteristic identifier circuitry is to determine if the characteristic is a multinomial characteristic.  (Zenor [0015] “assume that the product sub-type of breakfast bar has three products, in which product “1” is associated with brand “A” and has a strawberry flavor, product “2” is associated with brand “A” and has a chocolate flavor, and product “3” is associated with brand “B” and has a strawberry flavor. In this example, there are two characteristics per product, one for brand and one for flavor” noting the three breakfast bars)
Claims 5, 16, 27
Zenor teaches
wherein the multinomial characteristic includes a first characteristic level, a second characteristic level, and a third characteristic level.  (Zenor [0015] “assume that the product sub-type of breakfast bar has three products, in which product “1” is associated with brand “A” and has a strawberry flavor, product “2” is associated with brand “A” and has a chocolate flavor, and product “3” is associated with brand “B” and has a strawberry flavor. In this example, there are two characteristics per product, one for brand and one for flavor” noting the first level of breakfast bar identified as brand A in strawberry, the second level of breakfast bar identified as brand A in chocolate, and the third level of breakfast bar identified as brand B in strawberry)
Claims 6, 17, 28
wherein the likelihood calculator is to determine a decomposition of the importance metric based on the first characteristic level, the second characteristic level, and the third characteristic level.  (Zenor [0020] “Returning to the example above including three breakfast bar products, assume that the total number of purchases of those three products is a quantity of 4, 12 and 11. The example log likelihood engine 118, after maximizing the example log likelihood function (LL1) of example Equation 2 with respect to β.sub.brandA and β.sub.chocolate, yields estimates {(β)}.sub.brandA=−1.01”)
Claim 10
Zenor does not explicitly teach, Gerard however in the analogous art of consumer data analysis teaches
further including decay calculator circuitry to temporally weight consumer purchase data and product attribute data based on a daily decay function.  (Gerard fig. 6; [0026] “calculating probabilities using time intervals, purchasing ratios, and time decay, the processing server 102 may be able to provide an accurate probability for the purchase of a specific product by a consumer 104 at any given time”)
The rationales to modify/combine the teachings of Zenor with/and the teachings of Gerard are presented in the examining of claim 1 and incorporated herein.
	Claim 11
Zenor teaches
wherein the importance metric calculator circuitry is to generate an attribute importance profile based on the importance metric.  (Zenor [0025] “These example results indicate that household “2” prefers brand “A” to brand “B”, and the strawberry characteristic to the chocolate characteristic. As such, as consumers accumulate purchases in the category or product type of interest, examples disclosed herein update estimates of their relative product characteristic preferences”)
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180365709 A1, Sankaran, Empowering Consumer Research with Data Science, 2019.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624